DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed August 12, 2022. 
Claims 1-4 and 6-15 have been amended.
Claims 1-15 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of PCT/JP2019/004164 filed on 2/6/2019 which claims further priority of Foreign Application JP2018-025340 filed 2/15/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Amendments
112f interpretation has been withdrawn in response to Applicant’s claim amendments. 
The previously pending antecedent basis issues have been withdrawn in response to Applicant’s claim amendments.
The previously pending 35 USC 103 issues have been withdrawn in response to Applicant’s claim amendments.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-15, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. Applicant copy and pastes the entire independent claim and states its eligible without providing reasoning or pointing out specifics. The Examiner asserts that generating the forecasting model based on certain pieces of input data from human users is part of the abstract idea, the Examiner points to the rejection below. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 12-14 are directed toward a process, claims 15 are directed toward a product, and claims 1-11 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a demand forecasting device for forecasting demand by using a forecasting model generated by a model generating device comprising a first processor; a first memory; and a first communication circuit, wherein the first communication circuit, in operation, acquires (i) a plurality of demand information indicative of a number of sales of a product in a shop for each of a plurality of predetermined times within a past predetermined period, the plurality of demand information including first demand information for a first predetermined time and second demand information for a second predetermined time, the second predetermined time being later than the first predetermined time in chronological order, and (ii) external information relevant to the number of sales of the product, wherein the first processor, in operation:  simulates, for the first predetermined time, a first number of displayed pieces of the product and a first number of discarded pieces of the product based on the first demand information, generates a forecasting model based on (i) the external information, (ii) the first number of displayed pieces of the product, and (iii) the first number of discarded pieces of the product; calculates a forecast value using the forecasting model; simulates, for the second predetermined time, a second number of displayed pieces of the product and a second number of discarded pieces of the product based on the second demand information and the forecast value; and updates the forecasting model such that the second number of discarded pieces of the product is less than the first number of discarded pieces of the product the demand forecasting device comprising: a second processor; and a second memory; and a second communication circuit, wherein the second communication circuit, in operation, acquires (i) display information indicative of the number of displayed pieces of the product at a present time, (ii) discard information indicative of the number of discard pieces of the product at the present time, and (iii) external information relevant to the number of sales of the product at the present time, wherein the second processor, in operation, updates the forecasting model based on (i) the display information, (ii) the discard information, and (iii) the external information, and wherein the second processor, in operation calculates a forecast value of demand for the product by using the updated forecast model (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing demand information relating to product sales to simulate forecasts for products and updating the forecasts based on new updated information input by a human user, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing demand data to determine product forecasts, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are analyzing demand information relating to product sales to simulate forecasts for products and updating the forecasts based on new updated information input by a human user, which can all be done in the human mind using pen and paper.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a demand forecasting device for; a model generating device comprising a first processor; a first memory; and a first communication circuit, wherein the first communication circuit, in operation, acquires (i) a plurality of demand information, wherein the first processor, in operation: the demand forecasting device comprising: a second processor; and a second memory; and a second communication circuit, wherein the second communication circuit, in operation, acquires (i) display information indicative of the number of displayed pieces of the product at a present time, (ii) discard information indicative of the number of discard pieces of the product at the present time, and (iii) external information relevant to the number of sales of the product at the present time, wherein the second processor, in operation, and wherein the second processor” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a demand forecasting device for; a model generating device comprising a first processor; a first memory; and a first communication circuit, wherein the first communication circuit, in operation, wherein the first processor, in operation: the demand forecasting device comprising: a second processor; and a second memory; and a second communication circuit, wherein the second communication circuit, in operation, wherein the second processor, in operation, and wherein the second processor; a processor; a memory; and a communication circuit, wherein the communication circuit, in operation; an information processing device having a processor, a memory, and a communication circuit; non-transitory computer readable medium including a program causing a computer to execute” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-9, 11, and 13-14 further narrow the abstract idea and dependent claims 11 and 14 additionally recite “acquires at least one of the demand information and acquires second demand information indicative of the number of sales of the product” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
The claimed “a demand forecasting device for; a model generating device comprising a first processor; a first memory; and a first communication circuit, wherein the first communication circuit, in operation, wherein the first processor, in operation: the demand forecasting device comprising: a second processor; and a second memory; and a second communication circuit, wherein the second communication circuit, in operation, wherein the second processor, in operation, and wherein the second processor; a processor; a memory; and a communication circuit, wherein the communication circuit, in operation; an information processing device having a processor, a memory, and a communication circuit; non-transitory computer readable medium including a program causing a computer to execute” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, Method, System, and Product claims 1-15 recite a demand forecasting device for; a model generating device comprising a first processor; a first memory; and a first communication circuit, wherein the first communication circuit, in operation, wherein the first processor, in operation: the demand forecasting device comprising: a second processor; and a second memory; and a second communication circuit, wherein the second communication circuit, in operation, wherein the second processor, in operation, and wherein the second processor; a processor; a memory; and a communication circuit, wherein the communication circuit, in operation; an information processing device having a processor, a memory, and a communication circuit; non-transitory computer readable medium including a program causing a computer to execute; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0036-0040 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a demand forecasting device for; a model generating device comprising a first processor; a first memory; and a first communication circuit, wherein the first communication circuit, in operation, acquires (i) a plurality of demand information, wherein the first processor, in operation: the demand forecasting device comprising: a second processor; and a second memory; and a second communication circuit, wherein the second communication circuit, in operation, acquires (i) display information indicative of the number of displayed pieces of the product at a present time, (ii) discard information indicative of the number of discard pieces of the product at the present time, and (iii) external information relevant to the number of sales of the product at the present time, wherein the second processor, in operation, and wherein the second processor” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-9, 11, and 13-14 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 11 and 14 additionally recite “acquires at least one of the demand information and acquires second demand information indicative of the number of sales of the product” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1-15 are allowable over the prior art, but remain rejected under  35 USC 101 for the reasons set forth above. Independent claims 1-15 disclose a forecasting model generation system for products that simulates demand of products based on historical data, external data, number of sales, and number of displayed products, which takes into account the number of discarded products, to generate multiple forecast models for certain periods of time.
Regarding a possible 103 rejection: The closest prior art of record is:
Matsui et al. (US 2016/0027026 A1) – which discloses order quantity determinations by using forecasting and machine learning methods. 
Broady et al. (US 2014/0222511 A1) – which discloses determining forecasts for product consumption by monitoring customer activity with products.
Cui et al. (US 2011/0191169 A1) – which discloses Kalman filter modeling for forecasting purposes.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1-15, such as a forecasting model generation system for products that simulates demand of products based on historical data, external data, number of sales, and number of displayed products, which takes into account the number of discarded products, to generate multiple forecast models for certain periods of time.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a demand forecasting device for forecasting demand by using a forecasting model generated by a model generating device comprising a first processor; a first memory; and a first communication circuit, wherein the first communication circuit, in operation, acquires (i) a plurality of demand information indicative of a number of sales of a product in a shop for each of a plurality of predetermined times within a past predetermined period, the plurality of demand information including first demand information for a first predetermined time and second demand information for a second predetermined time, the second predetermined time being later than the first predetermined time in chronological order, and (ii) external information relevant to the number of sales of the product, wherein the first processor, in operation:  simulates, for the first predetermined time, a first number of displayed pieces of the product and a first number of discarded pieces of the product based on the first demand information, generates a forecasting model based on (i) the external information, (ii) the first number of displayed pieces of the product, and (iii) the first number of discarded pieces of the product; calculates a forecast value using the forecasting model; simulates, for the second predetermined time, a second number of displayed pieces of the product and a second number of discarded pieces of the product based on the second demand information and the forecast value; and updates the forecasting model such that the second number of discarded pieces of the product is less than the first number of discarded pieces of the product the demand forecasting device comprising: a second processor; and a second memory; and a second communication circuit, wherein the second communication circuit, in operation, acquires (i) display information indicative of the number of displayed pieces of the product at a present time, (ii) discard information indicative of the number of discard pieces of the product at the present time, and (iii) external information relevant to the number of sales of the product at the present time, wherein the second processor, in operation, updates the forecasting model based on (i) the display information, (ii) the discard information, and (iii) the external information, and wherein the second processor, in operation calculates a forecast value of demand for the product by using the updated forecast model” (as required by dependent claims 1-15)” is not taught by the cited prior art, thus rendering claims 1-15 as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683